Citation Nr: 0605636	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1981 with subsequent service in the Army Reserves and 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The evidence of record shows that the veteran was treated on 
2 occasions for left ankle pain in October and November 1975.  
At the time of her March 1981 separation examination, the 
veteran denied foot trouble and the examination report shows 
clinical evaluation of her feet was normal.  A November 1985 
medical history report for the National Guard indicates that 
the veteran had a history of foot pain from excessive use 
over the previous 2 years with a diagnosis of questionable 
hallux rigidus.  An April 1985 letter from a private 
physician indicates that the veteran was receiving treatment 
for right foot pain at that time and was unable to do any 
prolonged standing, walking, or marching until further 
notice.

At the time of her October 2005 travel board hearing, the 
veteran submitted a letter from her private treating 
physician.  In the October 2005 letter, M.L.C., D.P.M., 
stated that she reviewed the veteran's service medical 
records, as well as subsequent treatment records and that the 
veteran had been her patient since 1998.  The physician noted 
that the veteran complained of right ankle pain on 2 
occasions in service and also noted that abnormal pronation 
could cause chronic tendonitis.  She opined that the veteran 
has a genetic foot condition that was aggravated by her 
military service.  She stated that the veteran's records show 
a progression of the damage that occurred throughout the 
years, with the initial injuries that occurred in October 
1975.  

Although the veteran was afforded a VA orthopedic examination 
in December 2002, the examiner did not offer an opinion as to 
the etiology of the veteran's current bilateral hallux 
rigidus.  Moreover, there is no indication that the examiner 
had an opportunity to review the veteran's claims file and 
had no opportunity to review Dr. C.'s letter, written 3 years 
after the examination.  In light of the foregoing, the Board 
finds that further medical opinion is necessary before the 
Board can decide the merits of the veteran's appeal.  
Therefore, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to the initial 
onset of the veteran's bilateral hallux rigidus and as to 
whether it was incurred or aggravated during her military 
service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a podiatrist, or 
a physician with appropriate expertise, 
to determine the nature, extent, and 
etiology of the veteran's bilateral 
hallux rigidus.  The veteran's claims 
file, to include a copy of this remand, 
should be made available to and reviewed 
by the physician in connection with the 
examination.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail.  
Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a)  Did the veteran's currently 
diagnosed bilateral hallux rigidus 
exist prior to her period of service 
from October 1975 to April 1981?  

(b)  If bilateral hallux rigidus 
preexisted the veteran's period of 
service, did the disorder increase in 
disability during service?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether 
there was a permanent worsening of 
the underlying pathology of the 
disorder, resulting in any current 
disability.

(c)  If bilateral hallux rigidus 
increased in disability during 
service, was that increase due to the 
natural progression of the disorder?

(d)  If the examiner finds that 
bilateral hallux rigidus did not 
exist prior to the veteran's period 
of service, is it at least as likely 
as not that such a disorder had its 
onset during service, or; was it 
caused by any incident that occurred 
during service?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hallux 
rigidus.  If the benefit sought on appeal 
is not granted, the RO should issue to 
the veteran and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

